The Court
held that the duty was upon the sheriff to distribute the proceeds of the sheriff’s sale to and among the parties legally entitled thereto; that the burden was upon him as a part of the duties of his office, and he did it at his peril.
The Court in handing down its decision stated that it had no option in remitting the 20 per cent, interest fixed by the statute upon the amount claimed. Judgment was thereupon entered for the plaintiffs for the sum of $488.66 with interest thereon from the 19th day of February, A. D. 1897, at the rate of 20 per centum per annum, in pursuance of the statute in that behalf, until said principal sum is paid, etc.